ALD-091                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 16-4392
                                         ___________

                                  In re: MAE IZZEDIN ASAD,
                                                  Petitioner
                         ____________________________________

                         On a Petition for Writ of Mandamus from the
                                    United States Tax Court
                               (Related to T.C. No. 032401-15)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     January 5, 2017
                 Before: MCKEE, JORDAN and RESTREPO, Circuit Judges


                              (Opinion filed: February 13, 2017)
                                          _________

                                           OPINION *
                                           _________

PER CURIAM

         Before the Court is Mae Izzedin Asad’s petition for a writ of mandamus pursuant

to 28 U.S.C. § 1651 relating to a matter pending before the United States Tax Court. In

her petition, Asad asserts that, on November 12, 2013, the Commissioner of the Internal

Revenue Service issued a Notice of Deficiency to Asad and her husband stating that they


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
owed additional tax, penalties, and additions for the tax years 2008 and 2009. In

response, Asad requested equitable “innocent spouse” relief from her joint and several

liability. 1 26 U.S.C. § 6015(b). The Commissioner denied the request.

       Asad petitioned the United States Tax Court for review of the Commissioner’s

determination. See id. In addition to challenging the Commissioner’s decision to deny

her equitable relief, Asad argued that the underlying Notice of Deficiency for tax year

2008 was untimely under the applicable statute of limitations. In response, the

Commissioner moved to “dismiss the issue” of whether the statute of limitations expired

before the Commissioner issued the notice. According to the Commissioner, the Tax

Court’s jurisdiction under § 6015(e) to review the agency ruling on Asad’s request for

equitable relief did not extend to her challenge to the underlying tax assessment. The Tax

Court agreed and, by order served on October 5, 2016, granted the Commissioner’s

motion.

       On December 22, 2016, Asad filed this petition for a writ of mandamus pursuant

to 28 U.S.C. § 1651. Asad asks us to issue a writ to “invalidate[] and vitiate[] forever”

the Commissioner’s Notice of Deficiency on timeliness grounds, and argues that




constitute binding precedent.
1
  Taxpayers filing a joint return are generally jointly and severally liable for the entire tax
liability shown—or that should have been shown—on their return. 26 U.S.C.
§ 6013(d)(3). But § 6015 of the Internal Revenue Code allows the Commissioner to
relieve an “innocent spouse” signer of a joint return of his or her joint and several liability
for understatement or nonpayment of income tax.

                                              2
mandamus is necessary because she “has nowhere else to go to attain the relief, most

certainly has no chance whatsoever with” the Commissioner.

       We will deny the petition. Mandamus is a drastic remedy that is granted in only

extraordinary cases. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, a petitioner must establish that she

has “no other adequate means” to obtain the relief requested, and that she has a “clear and

indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996), superseded on other grounds by 3d Cir. L.A.R. 24.1(c) (1997). Here, Asad

essentially seeks review of the Tax Court’s order granting the Commissioner’s motion to

dismiss as to her statute-of-limitations argument. Mandamus relief is not appropriate

because the Tax Court’s ruling is reviewable on direct appeal under 26 U.S.C.

§ 7482(a)(1). See id. at 77 (stating that mandamus may “not be used as a mere substitute

for appeal”).

       Accordingly, we will deny the petition for writ of mandamus.




                                            3